Citation Nr: 0740293	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-19 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to the 
service-connected disability of degenerative disc disease of 
lumbar spine with status post laminectomy at L4-L5.

2.  Entitlement to an increased rating for service-connected 
degenerative disc disease of lumbar spine with status post 
laminectomy at L4-L5, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to June 
1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

After the RO issued a supplemental statement of the case 
(SSOC) in November 2005, the veteran submitted additional 
evidence consisting of a crossbow permit application, dated 
in September 2005, and progress notes from the veteran's 
service medical records.  Copies of these documents had 
already been associated with the veteran's claims file in 
November 2005 when the RO issued the SSOC.  As this 
additional evidence was duplicative of the evidence already 
considered by the RO, that the RO did not issue an additional 
SSOC is not remandable error and the Board may proceed with 
adjudication of this claim.  38 C.F.R. §§ 19.31, 19.37 
(2007).

In June 2006, the veteran submitted VA Medical Center 
progress notes and a radiology report, dated in September 
2004 and October 2004.  Some of this evidence had not been 
considered by the RO.  In correspondence submitted with this 
evidence, the veteran waived initial RO consideration.  
Consequently, the Board may proceed with the adjudication of 
this claim notwithstanding that it is reviewing this 
additionally submitted evidence in the first instance.  38 
C.F.R. § 20.1304(c) (2007).  

In the veteran's VA Form 9, dated in May 2005, he requested a 
hearing before a Veterans Law Judge.  In correspondence dated 
in June 2006, the veteran's representative stated that the 
veteran was not available for a hearing.  The Board considers 
the veteran's hearing request to be withdrawn.  38 C.F.R. 
§ 20.704(e) (2007).    

In addition to the two issues referenced above, the veteran's 
statement of the case (SOC), dated in May 2005, included the 
issue of entitlement to an increased rating for episodic 
vertigo.  In the veteran's VA Form 9, he indicated that he 
was not appealing all issues in the SOC.  When explaining why 
he felt his appeal had been decided incorrectly, he discussed 
various symptoms that he experienced in his back and legs, 
but at no time did he mention his vertigo or any related 
symptoms.  Thus, the Board does not find that the veteran has 
perfected his appeal with respect to this issue and the Board 
has no jurisdiction over it.  38 C.F.R. § 20.302 (2007).  

In numerous correspondences submitted throughout the course 
of this appeal, the veteran has referred to back disabilities 
at L2-L3, L3-L4, and C-3, and questioned why these 
disabilities had not been addressed by the RO.  Despite these 
repeated inquiries, the RO has taken no action on these 
issues.  The Board refers these issues to the agency of 
original jurisdiction (AOJ) for adjudication.  

In the veteran's VA Form 9, dated in May 2005, the veteran 
indicated that his service-connected disabilities had 
resulted in bladder involvement and that he believed he 
should receive a 100 percent rating.  The Board considers 
these statements to be claims for service connection for a 
bladder disorder and for a total disability rating for 
individual unemployability (TDIU).  The Board has no 
jurisdiction over these issues at this time, but refers them 
to the AOJ for proper adjudication.  
 
The issue of entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to the 
service-connected disability of degenerative disc disease of 
lumbar spine with status post laminectomy at L4-L5 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that forward flexion 
of the thoracolumbar spine was from zero to 90 degrees and 
combined range of motion was 240 degrees, but that repetitive 
motion limited the veteran's ability to flex beyond 60 
degrees without pain.

3.  The competent medical evidence does not show that a 
physician has prescribed bed rest at any time during in the 
past twelve month period.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 20 percent 
for service-connected degenerative disc disease of lumbar 
spine with status post laminectomy at L4-L5 have been 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in November 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected lumbar spine disability.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claim.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The veteran has also been provided with a VA 
examination, a report of which has been associated with the 
claims file and considered in this appeal.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

All disabilities of the thoracolumbar spine are to be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), unless Diagnostic Code 
5243 (Intervertebral Disc Syndrome) is rated pursuant to the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007), General Rating Formula, Note (6) 
(2007).  Under the General Rating Formula, a 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
These criteria are to be applied irrespective of whether 
there are any symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  

Normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion for the thoracolumbar spine is 240 degrees.  
The normal ranges of motion cited above are the maximum that 
can be used for calculating the combined range of motion.  38 
C.F.R. § 4.71a, Note (2) (2007).  

Under General Rating Formula, a 40 percent rating requires 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, (2007).  

Under the General Rating Formula, any associated neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2007).        

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, intervertebral disc 
syndrome is to be evaluated under either the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (6) (2007).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 20 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome (2007).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome (2007).  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome, Note (1) (2007).    

Analysis

The veteran's contentions concerning the severity of his 
service-connected degenerative disc disease of lumbar spine 
with status post laminectomy at L4-L5 are summarized in his 
VA Form 9, dated in May 2005, and in a statement in support 
of his claim, dated in December 2005.  The veteran alleged 
that his service-connected back disability affected his 
ability to walk, stand, bend, and sit up.  The veteran also 
alleged that statements he made to the VA examiner who 
conducted a VA examination in December 2004 were 
misrepresented in a report of that examination.  
Specifically, the veteran alleged, in a statement dated in 
December 2005, that he told the VA examiner that he was only 
able to walk half a block, but that the report reflected that 
he was unable to walk have a mile.  The veteran also stated 
that he told the examiner that his feet and legs fell asleep 
rendering him unable to walk.  Finally, the veteran stated 
that he needed to wear a back brace and a cane to walk.   

The medical evidence relevant to the current severity of the 
veteran's service-connected spine disability is found in a 
December 2004 VA examination report and progress notes from 
VAMC Ann Arbor.  As reported by the examiner in the December 
2004 VA examination report, forward flexion of the 
thoracolumbar spine was from zero to 90 degrees; however the 
examiner noted that the veteran needed to use his hands on 
his thighs to return to an upright position.  The examiner 
also noted that the veteran was unwilling to perform 
repetitive forward flexion movements because of flare-up.  
Extension was also noted to be of full range (i.e. from zero 
to 30 degrees), but with a complaint of pain in the lower 
back.  The veteran was also found to have full range of 
motion on side bending and lateral rotation (i.e. zero to 30 
degrees bilaterally), but with pain in the right lower back 
when bending and rotating to the right.  The examiner 
confirmed the diagnosis of low back strain, status post 
laminectomy.
 
The VAMC records included a radiology report, dated in 
September 2004, reflecting findings of mild to moderate 
scarring at L4-L5, and a posterior central calcification 
along the prior herniated disc course/discectomy level.  

The Board finds that the medical evidence, when considered in 
conjunction with the veteran's lay statements, shows that the 
veteran's service-connected lumbar spine disability more 
closely approximates the criteria for a 20 percent rating 
under the General Rating Formula.  The range of motion values 
as reported in the VA examination report by themselves do not 
support the grant of a 20 percent rating under the General 
Rating Formula because forward flexion of the thoracolumbar 
spine was greater than 60 degrees.  Moreover, combined range 
of motion was 240 degrees, which is in excess of 120 degrees.  
However, when considering the extent to which the veteran's 
range of motion is limited by "pain on use" as required by 
DeLuca, the Board finds that the criteria for the 20 percent 
rating are approximated.  See DeLuca, 8 Vet. App. at 206 
(1995).  In making this finding, the Board acknowledges that 
the VA examination report reflected that the veteran told the 
examiner that repetitive use caused his low back to flare up, 
resulting in limited motion and severe pain.  The examiner 
made no statements indicating that in her opinion, the 
veteran's complaints were not genuine.  To the contrary, the 
examiner's acknowledgement that the veteran needed to use his 
hands to assist returning to an upright position indicated 
that the veteran was in fact experiencing pain during the 
examination. 

In finding that a 20 percent rating is warranted for the 
veteran's service-connected degenerative disc disease of 
lumbar spine with status post laminectomy at L4-L5, the Board 
declines to grant an even higher 40 percent rating.  Notably, 
the evidence is completely negative for any findings of 
ankylosis.  The evidence also fails to show that forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less, even when considering the DeLuca factors.  The Board 
acknowledges that it is difficult to pinpoint precisely where 
pain begins in a range of motion, but the Board finds no 
basis in the medical evidence here to conclude that motion is 
limited to the extent needed for a 40 percent rating.  In 
making this finding, the Board finds significant that in the 
VA examination report, the examiner noted the veteran's gait 
to be normal and that the veteran reported an ability to bend 
one fourth of the way even after repetitive use.  The medical 
evidence also failed to show muscle spasm or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  This evidence does not indicate a disability more 
closely associated with a 40 percent rating.

Next, the Board considers the criteria for intervertebral 
disc syndrome based on incapacitating episodes.  Here the 
evidence does not show that the veteran has suffered from any 
incapacitating episodes due to his intervertebral disc 
syndrome.  The Board has reviewed the VA examination report 
and VAMC progress notes, but finds no evidence of physician 
prescribed bed rest.  Moreover, the veteran has not contended 
through his written statements that a physician has 
prescribed bed rest.  Thus, there is no basis for a 40 
percent evaluation of the veteran's low back disability under 
the criteria for incapacitating episodes over the course of 
the past 12 months.  Assigning a rating under this criterion 
would not be to his advantage.  

Finally, the Board has considered separate evaluations for 
neurologic abnormalities.  Regarding neurological 
abnormalities of the upper extremities, the veteran is 
already service-connected for such disabilities and is 
already assigned separate ratings for them.  The veteran has 
also alleged bilateral neuropathy of the lower extremities as 
secondary to his service-connected lumbar spine disability.  
As noted above, this issue is being remanded for further 
development.  As such, a separate rating will not be granted 
at this time.  


ORDER

A 20 percent rating for service-connected degenerative disc 
disease of lumbar spine with status post laminectomy at L4-L5 
is granted, subject to the law and regulations controlling 
the award of monetary benefits. 


REMAND

In the December 2004 VA examination report, the examiner 
noted that sensation was diminished to monofilament testing 
in a stock-glove distribution with gradient loss from the 
toes to the thighs in the bilateral lower extremities.  The 
examiner also noted the absence of reflexes at the bilateral 
Achilles tendons.  An electromyogram of the lower 
extremities, according to the examiner, however, showed no 
electrodiagnostic evidence of polyneuropathy.  

The Board finds that further clarification regarding the 
veteran's claimed neuropathy of the lower extremities is 
necessary.  The examiner noted objective findings of 
diminished sensation in the lower extremities, yet the report 
included no opinion reconciling these findings with those 
based on the electromyogram results.  The VAMC treatment 
records also included a progress note, dated in October 2004, 
in which the examiner noted possible neuropathy, pulmonary 
vascular obstructive disease, or spinal stenosis in relation 
to the veteran's complaints of pain in the lower extremities.  
It is not clear from the record which, if any, of these 
diseases have been either diagnosed or ruled out.  The AOJ 
should take proper steps to clarify the nature of the 
veteran's claimed bilateral extremity disorder and whether 
any disorder is related to the veteran's service-connected 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the veteran has been 
diagnosed with peripheral neuropathy of 
the lower extremities and if so, whether 
it is related to his service-connected 
disability of degenerative disc disease of 
lumbar spine with status post laminectomy 
at L4-L5.  The AOJ should obtain an 
opinion reconciling the objective clinical 
findings with the electromyogram findings 
in the December 2004 VA examination 
report.  In the event that further 
examination is necessary, the veteran 
should be afforded such an examination.  

2.  Thereafter, the veteran's claim of 
entitlement to service connection for 
peripheral neuropathy of the lower 
extremities as secondary to the service-
connected disability of degenerative disc 
disease of lumbar spine with status post 
laminectomy at L4-L5 should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


